                   Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 1 of 9. PageID #: 1632
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES DISTRICT COURT
                                         NorthernDistrict
                                     __________   Districtofof__________
                                                                Ohio
                                                      )
              UNITED STATES OF AMERICA                )      AMENDED JUDGMENT IN A CRIMINAL CASE
                          v.                          )
                                                      )
                    Anthony Haynes                           Case Number: 3:17CR00158-01
                                                      )
                                                      )      USM Number: 64706-060
                                                      )
                                                      )        Peter J. Wagner, John B. Thebes
                                                      )      Defendant’s Attorney
THE DEFENDANT:
G pleaded guilty to count(s)
G pleaded nolo contendere to count(s)
   which was accepted by the court.
G
✔ was found guilty on count(s)            1ss, 2ss, 7ss, and 10ss of the second superseding indictment on 3/27/2019
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
 18:U.S.C. 1594(c) Conspiracy to Sex Traffic Children                                                        03/2017                      1ss

 18:U.S.C. 1591(a)(1), (b)(2), and (c) Sex Trafficking of Children                                           03/2017                      2ss

 (continued on page 2)

       The defendant is sentenced as provided in pages 2 through          9              of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
G The defendant has been found not guilty on count(s)
G Count(s)                                              G is      G are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          06/27/2019
                                                                         Date of Imposition of Judgment


                                                                          s/ Bernard A. Friedman
                                                                         Signature of Judge




                                                                          Bernard A. Friedman
                                                                         Name and Title of Judge


                                                                              07/02/2019
                                                                         Date
                  Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 2 of 9. PageID #: 1633
AO 245B      (Rev. 09/15) Judgment in a Criminal Case
             6KHHW$                                                                           3DJHRI

 '()(1'$17    Anthony Haynes
 &$6(180%(5 3:17CR00158-01

                                            ADDITIONAL COUNTS OF CONVICTION
 Title & Section                 Nature of Offense                               Offense Ended     Count
 18:U.S.C. 2251(a) and (e)        Sexual Exploitation of Children                 03/2017             7ss
 18:U.S.C. 1591(d)                Obstruction of Sex Trafficking Investigation    04/07/2017          10ss
                    Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 3 of 9. PageID #: 1634
AO 245B (Rev. ) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                     Judgment — Page            of   
 DEFENDANT:    Anthony Haynes
 CASE NUMBER: 3:17CR00158-01

                                                            IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  LIFE as to Counts 1ss and 2ss, 30 years as to Count 7ss, and 20 years as to Count 10ss of the Second Superseding
  Indictment, all terms to run concurrently.



      G The court makes the following recommendations to the Bureau of Prisons:




      G
      ✔ The defendant is remanded to the custody of the United States Marshal.

      G The defendant shall surrender to the United States Marshal for this district:
            G at                                  G a.m.       G p.m.         on                                             .

            G as notified by the United States Marshal.

      G The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            G before 2 p.m. on                                            .

            G as notified by the United States Marshal.
            G as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 aW                                                 , with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL


                                                                          By
                                                                                                DEPUTY UNITED STATES MARSHAL
                   Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 4 of 9. PageID #: 1635
AO 245B (Rev. ) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release
                                                                                                      Judgment—Page         of       
DEFENDANT:    Anthony Haynes
CASE NUMBER: 3:17CR00158-01
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of :
        5 years each to Counts 1ss, 2ss, 7ss and 10ss of the Second Superseding Indictment to run concurrently.




                                                    MANDATORY CONDITIONS

1.   You must not commit another federal, state or local crime.
.   You must not unlawfully possess a controlled substance.
.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
            G
            ✔ The above drug testing condition is suspended, based on the court's determination that you
                SRVHDORZULVNRIIXWXUHVXEVWDQFHDEXVH FKHFNLIDSSOLFDEOH
    G <RXPXVWPDNHUHVWLWXWLRQLQDFFRUGDQFHZLWK86&DQG$RUDQ\RWKHUVWDWXWHDXWKRUL]LQJDVHQWHQFHRI
           UHVWLWXWLRQ FKHFNLIDSSOLFDEOH
.    ✔ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
      G
.    ✔
      G You must comply with the requirements of the Sex Offender Registration and Notification Act ( U.S.C. § , et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in WKHORFDWLRQwhHUH you
           reside, work,are a student, or were convicted of a qualifying offense. (check if applicable)
.    G    You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                  Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 5 of 9. PageID #: 1636
AO 245B (Rev. ) Judgment in a Criminal Case
                      Sheet 3A — Supervised Release
                                                                                               Judgment—Page                of        
DEFENDANT:    Anthony Haynes
CASE NUMBER: 3:17CR00158-01

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
    You must answer truthfully the questions asked by your probation officer.
    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours ofbecoming
      aware of a change or expected change.
    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
   $VGLUHFWHGE\WKHSUREDWLRQRIILFHU\RXVKDOOQRWLI\WKLUGSDUWLHVZKRPD\EHLPSDFWHGE\WKHQDWXUHRIWKHFRQGXFWXQGHUO\LQJ\RXU
      FXUUHQWRUSULRURIIHQVH V RIFRQYLFWLRQDQGRUVKDOOSHUPLWWKHSUREDWLRQRIILFHUWRPDNHVXFKQRWLILFDWLRQVDQGRUFRQILUP\RXU
      FRPSOLDQFHZLWKWKLVUHTXLUHPHQW
   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date
                 Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 6 of 9. PageID #: 1637
 AO 245B(Rev. ) Judgment in a Criminal Case
                      Sheet 3D — Supervised Release
                                                                                                       Judgment—Page            of         
DEFENDANT:    Anthony Haynes
CASE NUMBER: 3:17CR00158-01

                                      SPECIAL CONDITIONS OF SUPERVISION
Sex Offender Assessment
You must participate in a sex offense-specific assessment.

Computer/Internet Restrictions
You must not possess and/or use computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data
storage devices or media.

Mental Health Treatment
You must undergo a mental health evaluation and/or participate in a mental health treatment program and follow the rules and
regulations of that program. The probation officer, in consultation with the treatment provider, will supervise your participation in the
program (provider, location, modality, duration, intensity, etc.).

Search / Seizure
You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
Failure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may
be subject to searches pursuant to this condition.

The probation officer may conduct a search under this condition only when reasonable suspicion exists that you have violated a
condition of supervision and that the areas to be searched contain evidence of this violation. Any search must be conducted at a
reasonable time and in a reasonable manner.

Computer Search
You must submit your computers (as defined in 18 U.S.C. § 1030(e)(1)) or other electronic communications or data storage devices
or media, to a search.

Sex Offender Registration and Notification Act (Adam Walsh Act)
Pursuant to 18 U.S.C. § 3583 you are required to register under the Sex Offender Registration and Notification Act, and you must
comply with the requirements of that Act as directed by the U.S. Pretrial Services & Probation Officer.

Pursuant to the Adam Walsh Child Protection Act of 2006, you will keep the registration current
in each jurisdiction in which you reside, are employed, or are a student. You must, no later than three business days after each
change in name, residence, employment or student status, appear in person in at least one jurisdiction in which you are registered
and inform that jurisdiction of all changes in reporting information. Failure to do so may be a violation of your conditions of
supervised release and may be a new federal offense punishable by up to ten years.

No Contact with Victim
You must not communicate or otherwise interact with T.T., either directly or through someone else, without first obtaining the
permission of the probation officer.

Polygraph Examination
You must submit to periodic polygraph testing at the discretion of the probation officer as a means to ensure that you are in
compliance with the requirements of your supervision or treatment program.

Sex Offender Treatment
You must participate in a sex offense-specific treatment program and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

No Internet Access Without Permission
You must not access the Internet except for reasons approved in advance by the probation officer.

Computer Monitoring Software
You must allow the probation officer to install computer monitoring software on any computer (as defined in 18 U.S.C.§ 1030(e)(1))
you use.
                 Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 7 of 9. PageID #: 1638
AO 245B     (Rev. 09/15) Judgment in a Criminal Case
                                                                                                             3DJHRI

'()(1'$17 Anthony Haynes
             
&$6(180%(5 3:17CR00158-01

                    ADDITIONAL 63(&,$/&21',7,2162)683(59,6,21
  Residence Restriction
  You must not reside within direct view of school yards, parks, public swimming pools, playgrounds, youth centers,
  video arcade facility, or other places primarily used by persons under the age of 18.

  Residence/Employment Approval
  You understand your residence and employment must be approved by the probation officer, and any change in
  residence and/or employment must be approved by the probation officer. You must submit any proposed
  changes to residence and/or employment to the probation officer at least 20 days prior to any intended changes.

  Residence School/Daycare
  You must not reside within 1,000 feet of a school or daycare center without the express written approval of the
  probation officer.

  Minor Contact Restriction
  You must not seek, obtain or maintain any residence, employment, volunteer work, church or recreational
  activities involving minors (persons under the age of 18) in any way, without the prior express written approval of
  the probation officer.
                   Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 8 of 9. PageID #: 1639
AO 245B (Rev. )   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                         Judgment — Page           of      
 DEFENDANT: Anthony Haynes
 CASE NUMBER: 3:17CR00158-01
                                               CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                        Assessment                  JVTA Assessment*                 Fine                      Restitution
 TOTALS            $ 400.00                     $ 20,000.00                        $ 0.00                    $ 0.00


 G The determination of restitution is deferred until                      . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

 G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                      Total Loss**               Restitution Ordered           Priority or Percentage




 TOTALS                               $                         0.00           $                        0.00


 G     Restitution amount ordered pursuant to plea agreement $

 G     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 G     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       G the interest requirement is waived for the            G fine      G restitution.
       G the interest requirement for the          G fine       G      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                           Case: 3:17-cr-00158-BAF Doc #: 203 Filed: 07/02/19 9 of 9. PageID #: 1640
     $2% 5HY -XGJPHQWLQD&ULPLQDO&DVH
                            Sheet 6 — Schedule of Payments

                                                                                                                                       Judgment — Page                  of       
     DEFENDANT:    Anthony Haynes
     CASE NUMBER: 3:17CR00158-01

                                                                     SCHEDULE OF PAYMENTS

     Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

            G                                           $20,400.00
*    A      X Lump sum payment of $                                              due immediately, balance due

                   G      not later than                                              , or
                   G      in accordance with         G     C,     G     D,      G      E, or       G
                                                                                                   X F below; or

     B      G Payment to begin immediately (may be combined with                                G C,           G D, or         G F below); or
     C      G Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of $                            over a period of
                                     (e.g., months or years), to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

     D      G Payment in equal                                 (e.g., weekly, monthly, quarterly) installments of $                         over a period of
                                     (e.g., months or years), to commence                       (e.g., 30 or 60 days) after release from imprisonment to a
                   term of supervision; or

     E      G Payment during the term of supervised release will commence within                       (e.g., 30 or 60 days) after release from
                   imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

     F      G
            ✔ Special instructions regarding the payment of criminal monetary penalties:

            A special assessment of $400 is due immediately as to Counts 1ss, 2ss, 7ss and 10ss of the second superseding indictment.
            A JVTA assessment of $20,000 is due immediately as to Counts 1ss, 2ss, 7ss and 10ss of the second superseding indictment.

            Mailed payments are to be sent and made payable to the Clerk, U.S. District Court, 1716 Spielbusch Avenue, Toledo, OH 43604.


     Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
     the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
     Financial Responsibility Program, are made to the clerk of the court.

     The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



     G Joint and Several
            Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
            and corresponding payee, if appropriate.




     G The defendant shall pay the cost of prosecution.
     G The defendant shall pay the following court cost(s):
     G The defendant shall forfeit the defendant’s interest in the following property to the United States:


      *Judgment amended 07/02/2019 to note A. Lump sum payment in accordance with F.


    Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fineinterest, (6) community
    restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
